Per Curiam:

The sureties on a cost bond appeal from a judgment entered against them for the amount of costs adjudged against the plaintiff in the action; The j udgment was entered by the court upon motions- filed by the former clerk of the district court and by the defendants after final judgment had been rendered in the action in favor of the defendants and against the plaintiff.
The objections which are urged against the judgment are without merit. The sureties were not entitled to a jury trial. There was no disputed question of fact. It would be strange if a court required the aid of a jury in determining the amount of costs which have accrued in an action and of which the records of the court are the only evidence. The code (§ 610) authorizes the court, upon motion of the defendant or any person having a right to any part of the costs, to enter up judgment against the surety for the amount of costs adjudged *300against the plaintiff and remaining unpaid. Ten days’ notice of the motion is required, and the judgment is to be entered in the name of the defendant. The pro-ceding is a summary one. The provisions of the statute were followed in the present case, and no reason is shown why the judgment should not be affirmed.
It is affirmed.